—Judgment, Supreme Court, Bronx County (Nicholas Iacovetta, J.), rendered December 6, 1994, convicting defendant, after a jury trial, of two counts of murder in the second degree and one count of rape in the first degree, and sentencing him, as a second felony offender, to two consecutive terms of 25 years to life concurrent with a term of 6 to 12 years, unanimously affirmed.
The court properly permitted the prosecution to elicit testimony that, in the past, defendant had slapped his girlfriend on many occasions and that about one month before *83she was found dead, defendant had threatened to kill her. This testimony was probative of defendant’s motive and inextricably interwoven with evidence bearing upon defendant’s identity as the assailant (see, People v LaFrance, 182 AD2d 598, lv denied 80 NY2d 905; People v Alvino, 71 NY2d 233). The probative value of the testimony exceeded the potential for prejudice, and the court’s repeated and thorough instruction to the jury regarding the limited purpose of the testimony avoided any prejudicial effect. Concur — Sullivan, J. P., Rosenberger, Wallach and Andrias, JJ.